DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12, 19 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the driving signal comprises at least one clock signal for the gate driving circuit, wherein the first signal line of the pair of signal lines is a clock signal line for transmitting the clock signal, wherein the first signal line is closest to the common electrode line, and 
wherein the second signal line is configured to transmit an inverted signal of the clock signal; and wherein a vertical distance between the first signal line and the common electrode line is a first distance, 
wherein a vertical distance between the second signal line and the common electrode line is a second distance, and wherein the first distance is equal to the second distance.", in the context of the rest of the claimed limitations.
	Claims 19 - 21 depend on claim 12 and are found allowable for at least the same reason as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693